Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

Remarks
In the response, the Applicant did not argue the Examiner’s notes “while IGBTs and other bipolar devices are on, carrier injection into the high-resistance drift region causes its resistivity to decrease, i.e., conductivity modulation”. If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. MPEP 2144.03.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Seok (U.S. Patent Pub. No. 2018/0145162), in view of Fujii (U.S. Patent Pub. No. 2011/0186907).
	Regarding Claim 1
	FIG. 6 of Seok discloses a semiconductor device formed on a semiconductor substrate (59), comprising: a power semiconductor switch (IGBT 55) structured to employ conductivity modulation using charge carriers in a drift region (58) [0013] when the power semiconductor device is turned on (The Examiner notes that while IGBTs and other bipolar devices are on, carrier injection into the high-resistance drift region causes its resistivity to decrease, i.e., conductivity modulation), the power semiconductor switch having a gate terminal (G), an emitter terminal (E), and a collector terminal (C); a metal Extraction Plug (A) in electrical contact with the drift region of the power semiconductor switch through a low resistance contact region (66) formed in the drift region of the power semiconductor.
	Seok fails to disclose “an extraction device electrically coupled to the Extraction Plug through a metal connection, the extraction device additionally coupled to the gate terminal and the collector terminal of the power semiconductor switch, the extraction device in an off state when the power semiconductor device is turned on, and the extraction device structured to turn on to remove charge carriers from the drift region through the Extraction Plug to the collector terminal when the power semiconductor switch is turned off”.
	FIG. 3 of Fujii discloses a similar semiconductor device, comprising an extraction device (Mn) electrically coupled to the Extraction Plug through a metal connection (connection between base electrode of Mn and extraction electrode of Bn), the extraction device additionally coupled to the gate terminal and the collector terminal of the power semiconductor switch, the extraction device in an off state when the power semiconductor device is turned on, and the extraction device structured to turn on to remove charge carriers from the drift region through the Extraction Plug to the collector terminal when the power semiconductor switch is turned off [0010]. Furthermore, the recitation “the extraction device structured to turn on to remove charge carriers from the drift region through the Extraction Plug to the collector terminal when the power semiconductor switch is turned off” is only a statement of the inherent properties of the device. The extraction device and the drift region of the modified Seok are electrically connected each other through the metal Extraction Plug. It is therefore capable to remove charge carriers from the drift region through the Extraction Plug when the power semiconductor switch is turned off. MOSFET is a charge-controlled device. When it is used as a switch, it must be driven from a low impedance source capable of sourcing and sinking sufficient current to provide for fast insertion and extraction of the controlling charge (TI Application Report “Fundamentals of MOSFET and IGBT Gate Driver Circuits”, SLUA618A-March 2017-Revised October 2018). When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. Furthermore, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art MPEP 2145.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Seok, as taught by Fujii. The ordinary artisan would have been motivated to modify Seok in the above manner for purpose of shortening the turnoff time (Para. 10 of Fujii).

	Regarding Claim 8
	FIG. 5 of Fujii discloses the extraction device has an operating voltage at least as high as an operating voltage of the power semiconductor switch [0055].

	Regarding Claim 21
	FIG. 6 of Seok discloses a method of operating a power semiconductor switch (IGBT 55) that employs conductivity modulation (The Examiner notes that while IGBTs and other bipolar devices are on, carrier injection into the high-resistance drift region causes its resistivity to decrease, i.e., conductivity modulation), the power semiconductor switch having a control terminal (G) and an output terminal (C), the method comprising:Docket No.: 263120-0002Page 5 of 11 Application No.: 17/339,832 4882-9332-8406.1using the control terminal to turn on the power semiconductor switch to generate electrons and holes as charge carriers in a drift region [0007]; using the control terminal to turn off the power semiconductor switch; at the same time the power semiconductor switch is turned off [0009]. 
	Seok fails to disclose “using the control terminal to turn on a charge-carrier extraction device; and removing charge carriers from the drift region of the power semiconductor switch with the charge-carrier extraction device to the output terminal through a metal Extraction Plug formed in the drift region of the power semiconductor switch”.
	FIG. 3 of Fujii discloses a similar method of operating a power semiconductor switch, comprising using the control terminal to turn on a charge-carrier extraction device (Mn); and removing charge carriers from the drift region of the power semiconductor switch with the charge-carrier extraction device to the output terminal through a metal Extraction Plug formed in the drift region of the power semiconductor switch [0007]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Seok, as taught by Fujii. The ordinary artisan would have been motivated to modify Seok in the above manner for purpose of shortening the turnoff time (Para. 10 of Fujii).

	Regarding Claim 22
	FIG. 5 of Fujii discloses removing charge carriers from the drift region comprises coupling the charge carriers to the output terminal of the power semiconductor switch through the extraction device [0007].

Claims 2, 3, 6, 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Seok and Fujii, in view of Tokuda (CN 1643698, machine-translated English version provided).
	Regarding Claim 2
	Seok as modified by Fujii discloses Claim 1. 
Seok as modified by Fujii fails to disclose “the Extraction Plug is formed in a trench that isolates the Extraction Plug from the power semiconductor switch”.
	FIG. 34 of Tokuda discloses a similar semiconductor device, wherein the Extraction Plug (920) is formed in a trench that isolates the Extraction Plug from the power semiconductor switch. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Seok, as taught by Tokuda. The ordinary artisan would have been motivated to modify Seok in the above manner for purpose of providing side isolation (description of 914 of Tokuda).

	Regarding Claim 3
	FIG. 34 of Tokuda discloses the Extraction Plug (920) is formed in an active area of the semiconductor substrate.

	Regarding Claim 6
	FIG. 6 of Seok discloses the Extraction Plug (A) is formed adjacent a top surface of the semiconductor substrate.

	Regarding Claim 17
	FIG. 6 of Seok discloses a method of forming a semiconductor device on a semiconductor (59), comprising: forming a power semiconductor switch (IGBT 55) in the semiconductor structured to employ conductivity modulation in a drift region (58) (The Examiner notes that while IGBTs and other bipolar devices are on, carrier injection into the high-resistance drift region causes its resistivity to decrease, i.e., conductivity modulation); forming an Extraction Plug (A); and forming an extraction device coupled to the Extraction Plug through a metal connection, the extraction device structured to remove charge carriers from the drift region of the power semiconductor switch through the Extraction Plug when the power semiconductor switch is turned off. 
	Seok fails to disclose “an extraction device electrically coupled to the Extraction Plug through a metal connection, the extraction device additionally coupled to the gate terminal and the collector terminal of the power semiconductor switch, the extraction device in an off state when the power semiconductor device is turned on, and the extraction device structured to turn on to remove charge carriers from the drift region through the Extraction Plug to the collector terminal when the power semiconductor switch is turned off”.
	FIG. 3 of Fujii discloses a similar semiconductor device, comprising an extraction device (Mn) electrically coupled to the Extraction Plug through a metal connection (connection between base electrode of Mn and extraction electrode of Bn), the extraction device additionally coupled to the gate terminal and the collector terminal of the power semiconductor switch, the extraction device in an off state when the power semiconductor device is turned on, and the extraction device structured to turn on to remove charge carriers from the drift region through the Extraction Plug to the collector terminal when the power semiconductor switch is turned off [0010]. Furthermore, the recitation “the extraction device structured to remove charge carriers from the drift region of the power semiconductor switch through the Extraction Plug when the power semiconductor switch is turned off” is only a statement of the inherent properties of the device. The extraction device and the drift region of the modified Seok are electrically connected each other through the metal Extraction Plug. It is therefore capable to remove charge carriers from the drift region through the Extraction Plug when the power semiconductor switch is turned off. MOSFET is a charge-controlled device. When it is used as a switch, it must be driven from a low impedance source capable of sourcing and sinking sufficient current to provide for fast insertion and extraction of the controlling charge (TI Application Report “Fundamentals of MOSFET and IGBT Gate Driver Circuits”, SLUA618A-March 2017-Revised October 2018). When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. Furthermore, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art MPEP 2145.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Seok, as taught by Fujii. The ordinary artisan would have been motivated to modify Seok in the above manner for purpose of shortening the turnoff time (Para. 10 of Fujii).
Seok as modified by Fujii fails to disclose “an Extraction Plug in the drift region”.
	FIG. 34 of Tokuda discloses a similar semiconductor device, comprising an Extraction Plug (A) in the drift region (8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Seok, as taught by Tokuda. The ordinary artisan would have been motivated to modify Seok in the above manner for purpose of providing side isolation (description of 914 of Tokuda).

	Regarding Claim 19
	FIG. 34 of Tokuda discloses forming an Extraction Plug (920) comprises forming an Extraction Plug in a semiconductor trench.

Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Seok and Fujii, in view of Sugi (U.S. Patent Pub. No. 2005/0062101) of record.
	Regarding Claim 9
	Seok as modified by Fujii discloses Claim 1. 
Seok as modified by Fujii fails to disclose “the extraction device is a PMOS transistor having a thicker gate oxide than the power semiconductor device”.
	FIG. 22 of Sugi discloses a similar semiconductor device, wherein the extraction device is a PMOS transistor (400, Para. 157) having a thicker gate oxide than the power semiconductor device [0075]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Seok, as taught by Sugi. The ordinary artisan would have been motivated to modify Seok in the above manner for purpose of improving operation speed (Para. 21 of Sugi).

	Regarding Claim 18
	FIG. 22 of Sugi discloses forming an extraction device comprises forming a PMOS transistor having an operating voltage that equals or exceeds an operating voltage of the power semiconductor switch [0075].

Claims 11, 14-16 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Seok, in view of Fujii, in view of Kobayashi (U.S. Patent Pub. No. 2005/0195179) of record.
	Regarding Claim 11
	FIG. 6 of Seok discloses a semiconductor device employing conductivity modulation and being voltage controlled, formed on a semiconductor substrate (59), the semiconductor device comprising: a power semiconductor switch (IGBT 55) having a drift region (58) in the semiconductor substrate, a gate (G) for controlling operation of the power semiconductor switch, and a collector terminal (C);Docket No.: 263120-0002Page 3 of 11 Application No.: 17/339,832 4882-9332-8406.1a metal Extraction Plug (A) in electrical contact with the drift region of the power semiconductor switch, the Extraction Plug separated from the power semiconductor switch by a voltage blocking device (dielectric surrounding 61).
	Seok fails to disclose “an extraction device having a control gate electrically coupled to the gate of the power semiconductor switch, and structured to be controlled by a same control signal that controls operation of the power semiconductor switch, the extraction device further electrically coupled to the Extraction Plug through a metal connection and structured to turn on to remove charge carriers from the drift region to the collector terminal through the Extraction Plug when the power semiconductor switch is turned off”.
	FIG. 1 of Fujii discloses a similar semiconductor device, comprising an extraction device (Mn) electrically coupled to the Extraction Plug through a metal connection (connection between base electrode of Mn and extraction electrode of Bn) and structured to turn on to remove charge carriers from the drift region to the collector terminal through the Extraction Plug when the power semiconductor switch is turned off [0010]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Seok, as taught by Fujii. The ordinary artisan would have been motivated to modify Seok in the above manner for purpose of shortening the turnoff time (Para. 10 of Fujii).
Seok as modified by Fujii fails to disclose “an extraction device having a control gate electrically coupled to the gate of the power semiconductor switch, and structured to be controlled by a same control signal that controls operation of the power semiconductor switch”.
	FIG. 27 of Kobayashi discloses a similar semiconductor device, wherein an extraction device (831b) having a control gate electrically coupled to the gate of the power semiconductor switch (836), and structured to be controlled by a same control signal that controls operation of the power semiconductor switch [0011]. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Seok, as taught by Kobayashi. The ordinary artisan would have been motivated to modify Seok in the above manner for purpose of forming a level shifter circuit (Para. 11 of Kobayashi).

	Regarding Claim 14
	Kobayashi discloses the extraction device is OFF when the power semiconductor switch is ON, and in which the extraction device is ON when the power semiconductor switch is OFF [0016].

	Regarding Claim 15
	FIG. 27 of Kobayashi discloses the power semiconductor switch is a three-terminal device in which the gates of the power semiconductor switch and the gates of the extraction device are connected together and to an input terminal, in which an emitter of the power semiconductor switch is coupled to a ground terminal, and in which the extraction device is coupled to a collector of the power semiconductor switch, and to an output terminal of the semiconductor device.

	Regarding Claim 16
	Seok discloses the power semiconductor switch is an Insulated Gate Bipolar Transistor.

	Regarding Claim 23
	Kobayashi discloses the extraction device is a PMOS device (831b).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Seok, Fujii and Kobayashi, in view of Tokuda.
	Regarding Claim 12
	Seok as modified by Fujii and Kobayashi discloses Claim 11. 
Seok as modified by Fujii and Kobayashi fails to disclose “the extraction device is isolated from the power semiconductor switch by a trench formed in the semiconductor substrate”.
	FIG. 34 of Tokuda discloses a similar semiconductor device, wherein the extraction device is isolated from the power semiconductor switch by a trench (920) formed in the semiconductor substrate (8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Seok, as taught by Tokuda. The ordinary artisan would have been motivated to modify Seok in the above manner for purpose of providing side isolation (description of 914 of Tokuda).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 11 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892